DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-25 stand rejected under Section 112(b).  Claims 5 and 6 stand rejected under Section 112(a).  Claims 6 and 25 stand objected to.  The drawings and specification stand objected to.
Applicants amended claims 1, 6, 13, 14, 21, and 25 and canceled claim 5.  Applicants provided amendments to the specification and replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings and certain amendments in the specification address the previously noted objections to the drawings and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(a) rejections: Applicants’ cancellation of claim 5 renders moot the Section 112(a) rejection of claim 5.  Therefore, the Section 112(a) rejection of claim 5 is 
Section 112(b) rejections: Applicants’ amendments to claims 1, 13, 14, 21, and 25 overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The Section 112(b) rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-4 and 6-25 are allowed.
Note: No amendments to the claims are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the gate electrode coupled to the base terminal; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a 
With regard to claims 2-4 and 5-13: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “forming a gate electrode above the semiconductor well, the gate electrode coupled to the base terminal; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a metal-oxide-semiconductor field-effect-transistor (MOSFET), the MOSFET configurable to have a first resistance between the source area and the drain area through the semiconductor well, and the MOSFET configurable to have a second resistance between the source area, the drain area, and the semiconductor well, after a programming operation is performed when the gate electrode is coupled to a high impedance, a programming voltage is applied at the source area, and the drain area is coupled to a ground voltage to break the junction between the drain area and the semiconductor well to generate a 
With regard to claims 15-20: The claims have been found allowable due to their dependency from claim 14 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “the gate electrode coupled to the base terminal, and coupled to a source line of the antifuse memory array; wherein the source area, the semiconductor well, the gate electrode, and the drain area form a metal-oxide-semiconductor field-effect-transistor (MOSFET), the MOSFET configurable to have a first resistance between the source area and the drain area through the semiconductor well, and the MOSFET configurable to have a second resistance between the source area, the drain area, and the semiconductor well, after a programming operation is performed when the gate electrode is coupled to a high impedance, a programming voltage is applied at the source area, and the drain area is coupled to a ground voltage to break the junction between the drain area and the semiconductor well to generate a current between the source area, the semiconductor well, and the drain area”, in combination with the remaining limitations of the claim.
With regard to claims 22-25: The claims have been found allowable due to their dependency from claim 21 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897